    Case 3:19-cv-02771-B Document 6 Filed 12/20/19                  Page 1 of 3 PageID 41



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 WILLIAM D. REINHARDT, Individually and
 On Behalf of All Others Similarly Situated,
                                                      Case No. 3:19-cv-2771
                        Plaintiff,

                         v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, JOHN W. MCREYNOLDS, and
 THOMAS E. LONG,

                        Defendants.


                 AGREED STIPULATION AND MOTION FOR ENTRY
                OF AGREED ORDER REGARDING ANSWER DEADLINE

        WHEREAS, on November 20, 2019, Plaintiff filed a Class Action Complaint alleging

violations of the federal securities laws (the “Complaint”) in Case 3:19-cv-2771;

        WHEREAS, the first notice of the action was published on November 20, 2019 pursuant

to the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A)(i), and the

deadline for filing motions seeking appointment as lead plaintiff under the PSLRA is January 20,

2020;

        WHEREAS, the PSLRA provides that “[n]ot later than 90 days after the date on which a

notice is published under subparagraph (A)(i), the court shall consider any motion made by a

purported class member in response to the notice . . . and shall appoint as lead plaintiff the member

or members of the purported class that the court determines to be most capable of adequately

representing the interests of class members.” Id. at § 78u-4(a)(3)(B)(i). The required notice was

published on November 20, 2019.




                                                 1
    Case 3:19-cv-02771-B Document 6 Filed 12/20/19                  Page 2 of 3 PageID 42



       WHEREAS, the undersigned counsel have conferred and agreed that Defendants shall have

no obligation to answer or otherwise respond to the Complaint until a time that is agreed to by

Defendants and lead plaintiff, and approved by the Court, after a lead plaintiff and lead counsel

are appointed pursuant to the Private Securities Litigation Reform Act.

       NOW, THEREFORE, by and through their undersigned counsel, Plaintiff and Defendants

hereby stipulate, agree, and move for the Court to enter an Agreed Order as follows:

       1.      Defendants shall have no obligation to answer or otherwise respond until a time

that is agreed to by Defendants and lead plaintiff, and approved by the Court, after a lead plaintiff

and lead counsel are appointed pursuant to the PSLRA.

       2.      The terms of this Agreed Stipulation shall not have the effect of making any person

or entity a party to any action in which he, she or it has not been named, served or added as such

in accordance with the Federal Rules of Civil Procedure.

       3.      Counsel for Plaintiff and Defendants agree that this Agreed Stipulation is made in

full reservation of and without waiver or prejudice of any rights, claims, objections (with the

exception of objecting to improper service of process), defenses, arguments, and motions in

relation to the Complaint (or any subsequently filed complaint), whether procedural, substantive

or otherwise, that any party may otherwise have.

                                          *      *       *

       Plaintiff and Defendant respectfully request that the Court enter the [Proposed] Agreed

Order attached hereto.




                                                 2
     Case 3:19-cv-02771-B Document 6 Filed 12/20/19                   Page 3 of 3 PageID 43




AGREED as to form and content on this 20th day of December, 2019.


 /s/ Willie C. Briscoe                            /s/ Jeffrey S. Johnston
 THE BRISCOE LAW FIRM, PLLC                       VINSON & ELKINS LLP
 Willie C. Briscoe                                Michael C. Holmes
 TX Bar No. 24001788                              TX Bar No. 24002307
 12700 Park Central Drive, Suite 520              Jeffrey S. Johnston
 Dallas, TX 75251                                 TX Bar No. 24002368
 Telephone: 972.521.6868                          1001 Fannin Street, Suite 2500
 Facsimile: 281.254.7789                          Houston, TX 77002
 wbriscoe@thebriscoelawfirm.com                   Telephone: 713.758.2825
                                                  Facsimile: 713.615.5928
 POMERANTZ LLP                                    mholmes@velaw.com
 Jeremy A. Lieberman                              jjohnston@velaw.com
 J. Alexander Hood II
 600 Third Avenue, 20th Floor                     LYNNPINKERCOXHURST LLP
 New York, NY 10016                               Michael P. Lynn, PC
 Telephone: 212.661.1100                          TX Bar No. 12738500
 Facsimile: 212.661.8665                          Chris Patton
 jalieberman@pomlaw.com                           TX Bar No. 24083634
 ahood@pomlaw.com                                 2100 Ross Avenue, Suite 2700
                                                  Dallas, TX 75201
 POMERANTZ LLP                                    Telephone: 214.981.3801
 Patrick V. Dahlstrom                             Facsimile: 214.981.3839
 10 South La Salle Street, Suite 3505             mlynn@lynnllp.com
 Chicago, IL 60603                                cpatton@lynnllp.com
 Telephone: 312.377.1181
 Facsimile: 312.377.1184                          Counsel for Defendants,
 pdahlstrom@pomlaw.com                            Energy Transfer LP, Kelcy L. Warren,
                                                  John W. McReynolds and Thomas E. Long
 Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

        I certify that on the 20th day of December 2019, a true and correct copy of the foregoing

document was filed with the Clerk of Court using the CM/ECF system, which will send electronic

notification of such filing to all counsel of record.

                                                        /s/ Jeffrey S. Johnston
                                                        Jeffrey S. Johnston



                                                   3

US 6808168v.1
